Name: 2007/714/EC: Council Decision of 30 October 2007 appointing an Italian member and an Italian alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2007-11-07

 7.11.2007 EN Official Journal of the European Union L 289/12 COUNCIL DECISION of 30 October 2007 appointing an Italian member and an Italian alternate member to the Committee of the Regions (2007/714/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) One members seat on the Committee of the Regions has become vacant following the end of the mandate of Ms SCAGNI. One alternate members seat has become vacant following the end of the mandate Mr TECCE, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which ends on 25 January 2010: (a) as a member:  Ms Marta VINCENZI, Mayor of the Commune of Genoa; and (b) as an alternate member:  Mr Paolo CARRAZZA, Communal councillor of the Commune of Rome. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 30 October 2007. For the Council The President F. NUNES CORREIA (1) OJ L 56, 25.2.2006, p. 75.